DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 01/21/2022.
Status of Claims
2.	Claims 1-15 are pending.
	Claims 1-15 have been amended.
	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 cite: “the plurality of orientation regions collectively comprise a viewing angle greater than is 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Molaro (USPPGPub N 20040189868, referred to as Molaro), in view of Wei (USPPGPub N 20110145428, referred to as Wei) and further in view of Bear (USPPGPub N 20170032570, referred to as Bear).
Regarding claims 1 and 9:
An electronic device comprising:
 Molaro teaches a display, (Molaro, Fig. 3/item 200); 
Molaro teaches a processor electrically connected to the display; and a memory electrically connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to, (Molaro, Fig. 2/items 140 and 150): 
Molaro teaches display, when a video supporting a plurality of orientation regions is played, a screen of a first orientation region among the 
Molaro does not teach wherein the plurality of orientation regions collectively comprise a viewing angle greater than is concurrently displayable in the screen. However, Bear teaches a “video pane” is a virtual visual display surface where a video is rendered in a virtual environment. The video pane needs not be 2D (i.e. flat) or rectilinear, and could be invisible when no video content is present, [0043] wherein simultaneously displaying multiple video panes of streams in a single user interface, [0096] and  audio and video streams produced for display through multiple video panes, [0144] and the audio from different panes/regions and orientations of the pane have greater viewing angle  than all panes that concurrently are presented on the screen. 
Molaro teaches display a first text corresponding to a voice of a first speaker in the screen, the first speaker is located in the first orientation region, (Molaro, the closed captioning information includes a time index, a closed captioning text, and positioning information. The positioning information indicates a position within a frame of the video data, and is associated with the closed captioning text for a given time index, abstract, Fig. 3/item 220 and 230, [0028]); 
different from the first orientation region among the plurality of orientation regions, (Molaro, the closed captioning information includes a time index, a closed captioning text, and positioning information. The positioning information indicates a position within a frame of the video data, and is associated with the closed captioning text for a given time index, abstract, Fig. 3/item 240 and 250, [0028], determining the position/orientation region of the speaker within the video data wherein the position of actor 1 id different than the position/orientation region of actor 2); 
Molaro does not teach receive a user input of selecting one of the first text and the second text. However, Wei teaches if the user 132 moves the cursor over bar 902 that shows the relative number of views of a particular portion of the media program and selects that bar 902 (e.g. by clicking on it), the portion 1110 of the transcript 1104 associated with that particular portion of the media program is highlighted, [0130]-[0131] and 
Molaro teaches display a corresponding screen of an orientation region where a speaker corresponding to the selected text is located among the first orientation region or the second orientation region, (Molaro Fig. 3/ the first speaker with its region corresponds to caption 1 and the second speaker corresponds to caption 2, abstract, [0007], [0021]).

Regarding claims 2 and 10:
The electronic device of claim 1, wherein the instructions cause the processor to: 
Molaro teaches display the screen of the first orientation region when the selected text corresponds to the first speaker, the first orientation region including an orientation region where the first speaker is located in a center of the screen, (Molaro, Fig. 3/item 220 and 230); and 
Molaro teaches display the screen of the second orientation region when the selected text corresponds to the second speaker, wherein the second orientation region including an orientation region where the second speaker is located in a center of the screen, (Molaro, Fig. 3/item 240 and 250).
Regarding claims 3 and 11:
Molaro teaches the electronic device of claim 1, wherein the instructions further cause the processor to: display an indicator indicating a speaker corresponding to an output voice among the first speaker or the second speaker, (Molaro, using the location of the speaker in the video and the time index when the text is spoken, "talk bubbles" are added for the 
Regarding claims 4 and 12:
Molaro teaches the electronic device of claim 1, wherein the instructions further cause the processor to: display an image of the first speaker together with the first text; and display an image of the second speaker together with the second text, (Molaro, Molaro, Fig. 3/item 220, 230, 240 and 250).
Regarding claims 5 and 13:
Molaro teaches the electronic device of claim 1, wherein the instructions further cause the processor to: display the first text or the second text in a form of a speech bubble, using the location of the speaker in the video and the time index when the text is spoken, "talk bubbles" are added for the closed captioned video. The talk bubbles provide a visual link between the closed captioning text and the speaker, [0021]).
Regarding claims 6 and 14:
The electronic device of claim 5, wherein the instructions further cause the processor to: 
Molaro in view of Wei teaches display a list button for calling a list including the first text and the second text through the display, (Wei, Fig. 10C, [0225]); 

Molaro in view of Wei teaches display the list through the display, (Wei, Fig. 10C); and 
Molaro in view of Wei teaches display a first button indicating the first speaker and a second button indicating the second speaker on a top of the list, (Wei, multiple buttons/clips 1-5) indicating the dialogs of different speakers/scenes 1022, [0225]-[0226], Fig.10C).
Regarding claims 7, 8 and 15:
Molaro in view of Wei teaches the electronic device of claim 6, wherein the instructions further cause the processor to: receive a user input of selecting one of the first button and the second button; and control the list such that the list includes a plurality of texts of a speaker corresponding to the selected button, (Wei, multiple buttons/clips 1-5) indicating the dialogs of different speakers/scenes 1022, [0225]-[0226], Fig.10C).
Response to Arguments
5.	Applicant's arguments filed 01/21/2022 related to claims 1-15 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 2, 2022